United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                  No. 06-41515
                               Conference Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

ALTON LAMAR MARTIN

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                          USDC No. 5:06-CR-627-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Alton Lamar Martin appeals the 39-month sentence he received following
his guilty-plea conviction for transporting illegal aliens for profit, in violation of
8 U.S.C. § 1324. His sole argument on appeal is that the district court erred in
refusing his request for a downward departure, pursuant to U.S.S.G. § 4A1.3(e),
on the ground that his criminal history score overrepresented his criminal past.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-41515

We lack jurisdiction to consider the argument. See United States v. Hernandez,
457 F.3d 416, 424 (5th Cir. 2006).
      The appeal is DISMISSED.




                                      2